DETAILED ACTION

This Final Office action replaces the Final Office Action mailed on 9/22/2022 to add an additional definition into the arguments section. The period for reply has not been reset.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 9-10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lents US 6681592 B1 in view of Fox US 4,539,816.
	Re claim 1, Lents teach a system for cooling aircraft components, the system comprising: a compressor (3) configured to receive air bled from a gas turbine engine and compress the received air; a water separator (8) configured to receive the compressed air from the compressor and remove moisture from the compressed air to dry the compressed air; a turbine (13) configured to receive the dried air from the heat exchanger, the dried air expanding as the dried air flows through the turbine; 
Lents fail to explicitly teach the defroster.
Fox teach and a defroster (21) configured to receive the expanded air from the turbine, the defroster further configured to capture frozen particulate matter from the expanded air, wherein the moisture removed from the compressed air by the water separator is routed to the defroster (noting in the instant combination, 21 of the secondary reference is in between the flow path of 13, 8 of the primary reference as taught by structural equivalents of the secondary reference, and in the instant combination moisture leaving 8 of the primary reference is thermally coupled to   4 and 7, in which the thermally coupling is capable of performing the intended use recitation of the claim) to melt the captured frozen particulate matter to remove any ice formation from the working fluid.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the defroster as taught by Fox in the Lents invention in order to advantageously allow for high reliability and low maintenance costs.
 	Additionally noting that for clarity, the recitation “moisture removed from the compressed air by the water separator is routed to the defroster to melt the captured frozen particulate matter” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 2, Lents teach a reheater (7) configured to transfer heat between the compressed air flowing from the compressor to the water separator and the dried air flowing from the water separator to the turbine.
Re claim 5, Lents teach a heat exchanger (4) configured to receive the compressed air from the compressor and cool the compressed air.
Re claim 9, Lents teach an evaporator (4) configured to receive the compressed air from the compressor and cool the compressed air.
 	Re claim 10, Lents, as modified, teach the moisture removed from the compressed air flows through the evaporator before flowing through the defroster  (see fig 2 noting modification in the instant combination of claim 1 and the fluid which contains the moisture to be removed flow through the evaporator first). Also noting, that for clarity, the recitation “the moisture removed from the compressed air flows through the evaporator before flowing through the defroster  ” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
	 Re claim 11, Lents, as modified, teach the evaporator is configured to heat the moisture
 (see fig 2 noting modification in the instant combination of claim 1, col 2 last 7 lines).
Re claim 12, Lents teach a heat exchanger (31) configured to receive the compressed air from the compressor and cool the compressed air, the heat exchanger positioned upstream of the evaporator (fig 2).
Re claim 13, Lents teach a reheater (7) configured to transfer heat between the cooled compressed air flowing from the evaporator to the water separator and the dried air flowing from the water separator to the turbine.


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lents US 6681592 B1 in view of Fox US 4,539,816 further in view of Bruno et al. US 10,604,263 B2.
Re claim 14, Lents , as modified, fail to explicitly teach a valve.
Bruno et al. teach a valve (V2) positioned between the compressor and the evaporator, the valve configured to control a flow of the compressed air from the compressor to the evaporator to provide different mode of operation (also noting the primary reference already teach a bypass 29 from 34, which one of ordinary skill in the art would naturally expect a valve to be placed to control flow at the junction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a valve as taught by Bruno et al. in the Lents , as modified, invention in order to advantageously allow for better efficiency when cruising at altitude.
Re claim 15, Lents , as modified, teach  the valve is movable between a first position at which the compressed air from the compressor flows through the evaporator and the reheater and a second position at which the compressed air from the compressor bypasses the evaporator and the reheater to control a flow of the compressed air from the compressor to the evaporator to provide different mode of operation (figs, also noting the primary reference already teach a bypass 29 from 34, which one of ordinary skill in the art would naturally expect a valve to be placed to control flow at the junction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a valve as taught by Bruno et al. in the Lents , as modified, invention in order to advantageously allow for better efficiency when cruising at altitude.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lents US 6681592 B1 in view of Fox US 4,539,816 and O'Meallie US 20200355121 A1.
	Re claim 17, Lents teach a compressor (3) configured to receive air bled from the gas turbine engine and compress the received air; a water separator (8) configured to receive the compressed air from the compressor and remove moisture from the received compressed air to dry the compressed air; a turbine (13) configured to receive the dried air from the heat exchanger, the dried air expanding as the dried air flows through the turbine.
 
Lents fail to explicitly teach the defroster.
Fox teach and a defroster (21) configured to receive the expanded air from the turbine, the defroster further configured to capture frozen particulate matter from the expanded air, wherein the moisture removed from the compressed air by the water separator is routed to the defroster to melt the captured frozen particulate matter (noting in the instant combination, 21 of the secondary reference is in between the flow path of 13, 8 of the primary reference as taught by structural equivalents of the secondary reference, and in the instant combination moisture leaving 8 of the primary reference is thermally coupled to   4 and 7, in which the thermally coupling is capable of performing the intended use recitation of the claim) to melt the captured frozen particulate matter to remove any ice formation from the working fluid.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the defroster as taught by Fox in the Lents invention in order to advantageously allow for high reliability and low maintenance costs.
Lents, as modified,  fail to explicitly teach details of an aircraft which are well known in the art.
O'Meallie teach an aircraft, comprising: a fuselage; a pair of wings extending outward from the fuselage; a gas turbine engine configured to generate thrust to propel the aircraft provide an aircraft with the associated system as is known in the art
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of an aircraft which are well known in the art as taught by O'Meallie in the Lents, as modified,  invention in order to advantageously allow for an aircraft with an A/C pack.
 	Additionally noting that for clarity, the recitation “the moisture removed from the compressed air by the water separator is routed to the defroster to melt the captured frozen particulate matter” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
	Re claim 18, Lents teach a reheater (7) configured to transfer heat between the compressed air flowing from the compressor to the water separator and the dried air flowing from the water separator to the turbine.
Re claim 19, Lents teach a thermal load (24), wherein the air exiting the defroster is routed to the thermal load (noting in the instant combination, 21 of the secondary reference is in between the flow path of 13, 8 of the primary reference as taught by structural equivalents of the secondary reference) to melt the captured frozen particulate matter to remove any ice formation from the working fluid.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the defroster as taught by Fox in the Lents invention in order to advantageously allow for high reliability and low maintenance costs.

Response to Arguments
Applicant’s arguments, see reply, filed 6/28/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
The applicant argues that Lent and Fox fail to teach the functionality claimed in claims 1 and 17. The examiner respectfully disagrees. Applicant argues that, for example, Lent and Fox fail to teach “the moisture removed from the compressed air by the water separator is routed to the defroster to melt the captured frozen particulate matter.” For clarity, the recitation “moisture removed from the compressed air by the water separator is routed to the defroster to melt the captured frozen particulate matter” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. The prior art meet all the structural limitations and requirements of the claim/limitation, and thus the claim limitations are met.
The applicant argues that ice trap of Fox cannot perform a system capable of routing moisture removed from compressed air by a water separator to a defroster to melt captured frozen particulate matter, and additionally the secondary teaching would not allow for the moisture removed from the compressed air by the condenser to be routed to the ice trap. Examiner respectfully disagrees. It is noted that the claim limitation “routed to” is broad and met by the prior art structure. The applicant argues that “such positioning would not allow for the moisture removed from the compressed air by the condenser 8 to be routed to the ice trap” since, “ Rather, as mentioned above, the moisture removed by the condenser 8 is routed directly to a spray cooler 10 used in cooling the incoming ram air (i.e., the air that will be provided to the compressor 3). That is, the removed moisture is isolated from the cooled air exiting the turbine 13. In this respect, neither Lents nor Fox provide any teaching, suggestion, or motivation to route moisture removed from compressed air by a water separator to a defroster to melt captured frozen particulate matter. In fact, any fair combination of Lents and Fox would be incapable of providing such functionality.” The examiner notes that “the moisture removed by the condenser 8 is routed directly to a spray cooler 10 used in cooling the incoming ram air” as applicant argues, meets the claim limitations, since the claim limitations are broad enough to be taught by this function by the prior art. The moisture removed “routed to” the spray cooler in a loop system. The spray cooler is in thermal communication with the secondary heat exchanger 4, which is in thermal communication with reheater heat exchanger 7, which is in fluid (via 12 , 13, 36) communication with the defroster in the instant combination and thermal communication with the defroster in the instant combination (via being in thermal communication with condenser h20 separator 8). Therefore, the moisture is “routed to” is met by the moisture being sent thermally and/or in and thermal/fluid combination travelling in the direction of the loop system of the instant combination. Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘to’ is 

“Definition of to
 (Entry 1 of 3)
1a—used as a function word to indicate movement or an action or condition suggestive of movement toward a place, person, or thing reacheddrove to the citywent back to the original ideawent to lunch
b—used as a function word to indicate directiona mile to the southturned his back to the doora tendency to silliness
c—used as a function word to indicate contact or proximityapplied polish to the tableput her hand to her heart
d(1)—used as a function word to indicate the place or point that is the far limit100 miles to the nearest town
(2)—used as a function word to indicate the limit of extentstripped to the waist
e—used as a function word to indicate relative positionperpendicular to the floor
2a—used as a function word to indicate purpose, intention, tendency, result, or endcame to our aiddrink to his health
b—used as a function word to indicate the result of an action or a processbroken all to piecesgo to seedto their surprise, the train left on time
3—used as a function word to indicate position or relation in time: such as
a: BEFOREfive minutes to five
b: UNTIL SENSE 2from eight to fiveup to now
4—used as a function word to indicate addition, attachment, connection, belonging, possession, accompaniment, or responsethe key to the doordanced to live musiccomes to her call
5—used as a function word (1) to indicate the extent or degree (as of completeness or accuracy)loyal to a mangenerous to a faultor the extent and result (as of an action or a condition)beaten to death(2) to indicate the last or an intermediate point of a seriesmoderate to cool temperatures
6a—used as a function word (1) to indicate a relation to one that serves as a standardinferior to her earlier works(2) to indicate similarity, correspondence, dissimilarity, or proportioncompared him to a god
b—used as a function word to indicate agreement or conformityadd salt to tasteto my knowledge
c—used as a function word to indicate a proportion in terms of numbers or quantities400 to the boxodds of ten to one
7a—used as a function word (1) to indicate the application of an adjective or a nounagreeable to everyoneattitude to friendstitle to the property(2) to indicate the relation of a verb to its complement or to a complementary elementrefers to the traditions(3) to indicate the receiver of an action or the one for which something is done or existsgives a dollar to the manand often used with a reflexive pronoun to indicate exclusiveness (as of possession) or separatenesshad the house to themselves
b—used as a function word to indicate agencyfalls to his opponent's blows
8—used as a function word to indicate that the following verb is an infinitivewants to goand often used by itself at the end of a clause in place of an infinitive suggested by the preceding contextknows more than she seems to
“

And noting that according to the Merriam-Webster dictionary, the plain meaning of ‘routed’ is “: to put to precipitate flight
c: to disorganize completely : DEMORALIZE
2: to drive out : DISPEL
Or
: to force out as if by digging —usually used with out
b: to cause to emerge especially from bed
3a: to gouge out or make a furrow in (something, such as wood or metal)
barchaic : to dig up with the snout
“

And noting that according to the Merriam-Webster dictionary, the plain meaning of ‘route’ is route
 verb
routed; routing
Definition of route (Entry 2 of 2)
transitive verb
1: to send by a selected route : DIRECTwas routed along the scenic shore road
2: to divert in a specified direction”.

It is also noted that the moisture is capable is capable of travelling in the direction of the defroster  since the particles will be travelling in all directions.  It is noted that “to melt the captured frozen ice” is intended use and not required to occur once the claim limitations are met. However, it is noted that the ice trap will make it possible to melt ice removed from the stream that otherwise would not be melted if the moisture was not removed from the stream in the instant combination.
	Therefore, the arguments are not found to be persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763